Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Spencer Bowens appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find that the district court correctly concluded that Bowens is not eligible for a reduction of sentence. Accordingly, we affirm. United States v. Bowens, No. 3:98-cr-00110-REP-1 (E.D.Va. June 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.